internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-118637-00 date date x a b c trust trust trust trust trust d1 d2 d3 d4 plr-118637-00 d5 d6 year year year year dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting relief under sec_1362 of the internal_revenue_code the information submitted states that effective d1 x elected to be an s_corporation on d2 a transferred shares of x to trust and b transferred shares of x to trust trust trust and trust trusts a and b the grantors of trusts intended for each of the trusts to be treated as an electing_small_business_trust esbt a and b relied on their attorneys to file elections on behalf of trust trust trust trust and trust to be treated as esbts however the service_center has no evidence of receiving elections to be treated as esbts from any of the trusts additionally in d3 although none of the trusts met the requirements to be a qualified_subchapter_s_trust qsst trust trust trust and trust each received correspondence from the service accepting an election to be a qsst upon receiving acceptance as qssts c x’s chief financial officer questioned x’s attorneys concerning the correspondence from the service according to c’s representations x’s attorneys promised to correct the mistaken election acceptance to ensure that each of the trusts was a valid esbt until d4 c continued to question x’s attorneys regarding the elections however x’s attorneys failed to respond to inquiries in d5 c met with new attorneys and expressed concern about the trusts’ elections shortly after this meeting the new attorneys began working with c to try to resolve the situation in d6 the new attorneys concluded that x’s s election terminated on d2 as a result of the transfer of the x stock to trusts which were not eligible shareholders because no timely filed esbt elections on behalf of trusts were received by the service_center for year year year and year trusts x and x’s shareholders filed their federal_income_tax returns incorrectly plr-118637-00 c represents that the circumstances resulting in the termination of x’s election to be an s_corporation were inadvertent c represents also that x and its shareholders did not intend to engage in tax_avoidance or retroactive tax planning x and each person who was or is a shareholder of x at any time since d2 agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that an electing_small_business_trust may be a shareholder in an s_corporation sec_1361 provides that the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate or iii an organization described in paragraph of sec_170 ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that the term electing_small_business_trust shall not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary notice_97_12 1997_1_cb_385 provides that the trustee of the esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for plr-118637-00 filing qualified_subchapter_s_trust elections generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we hold that x’s election to be an s_corporation effective d1 terminated on d2 because trust trust trust trust and trust failed to file esbt elections and were therefore ineligible shareholders we hold also that the termination of x’s s_corporation_election was inadvertent within the meaning of sec_1362 we further hold that under the provisions of sec_1362 x will be treated as an s_corporation effective d2 and thereafter provided x’s election to be an s_corporation was not invalid and provided that the election was not otherwise terminated under sec_1362 trust sec_1 through will be treated as electing small_business trusts under sec_1361 beginning on d2 for year year year and year the items of income deduction and credit attributable to any portion of the trusts treated as owned by a person under the grantor_trust_rules of subpart e including s_corporation stock and other_property the grantor portion must be taken into account on that individual’s tax_return pursuant to the rules applicable to grantor trusts under subpart e of subchapter_j other items of income deduction and credit must be attributed to either the s portion which includes the s_corporation stock or the non-s portion which includes all other assets of the trust the s portion is subject_to tax under the special rules of sec_641 while the non-s portion is subject_to the trust_taxation rules of subparts a through d of subchapter_j the grantor or another person who is treated as the owner plr-118637-00 of a portion of trusts includes in computing taxable_income items of deduction and credits against tax attributable to that portion of trusts under sec_671 additionally x’s shareholders must include their pro_rata share of the separately and non-separately computed items as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided by sec_1368 additionally this ruling is conditioned upon the trusts filing within days following the date of this letter esbt elections pursuant to the procedures set forth in notice_97_12 with an effective date of d2 with the appropriate service_center a copy of this letter should be attached to the esbt elections if x trusts or any of x’s other shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically we express no opinion regarding whether x is otherwise eligible to be an s_corporation or whether trusts are valid esbts this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are forwarding a copy of this letter to x’s authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
